                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
___________________________________________
                                            )
UNITED STATES OF AMERICA                    ) Docket No. 3:19-cr-83-FDW
                                            )
            v.                              )
                                            )
GUADELUPE YESINIA SOLORIO-VALDEZ )            ORDER
                                            )
___________________________________________ )

       This matter is before the Court on the Motion of the United States of America, with

consent of Defendant Guadelupe Yesinia Solorio-Valdez, to dismiss without prejudice the

charges against Defendant Guadelupe Yesinia Solorio-Valdez in the above-captioned Bill of

Indictment, because she has pleaded guilty to related bill of information in 3:19-mj-178-DCK.

       IT IS HEREBY ORDERED that the motion be GRANTED and that the charges against

Defendant Guadelupe Yesinia Solorio-Valdez in the above-captioned Bill of Indictment be

dismissed without prejudice.

       SO ORDERED this 4th day of September 2019.
